Citation Nr: 0727614	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for vasomotor 
rhinitis.

2.  Entitlement to service connection for asthma, to include 
as secondary to service-connected vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1962.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which continued a 0 percent (non-
compensable) evaluation for vasomotor rhinitis and denied 
service connection for asthma.  

The veteran testified at an August 2005 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

In an August 2004 lay statement and in his August 2005 Board 
hearing testimony, it appears that the veteran is claiming 
that his current lung disease is related to lung damage due 
to exposure to radiation in service.  The issue of 
entitlement to service connection for lung disease due to 
exposure to ionizing radiation is not currently on appeal and 
is referred to the RO for further action.  


FINDINGS OF FACT

1.  The veteran's vasomotor rhinitis is not shown to result 
in 50-percent obstruction of the nasal passages on both 
sides, complete obstruction on one side, or nasal polyps.

2.  The veteran does not have asthma etiologically related to 
active service, or to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for vasomotor 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  

2.  Asthma was not incurred in or aggravated by active 
service and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the veteran's claim for an 
increased rating for vasomotor rhinitis, there is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any failure 
is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  During the August 2005 Board hearing, the veteran 
requested that the record be held open for 60 days so that he 
could submit additional medical evidence.  Additional 
evidence was received in November 2005.  The veteran and his 
representative have not made the Board aware of any other 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

1.  Vasomotor Rhinitis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

Under Diagnostic Code 6522, a 10 percent evaluation is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).  A maximum 30 
percent evaluation is assigned for allergic rhinitis with 
polyps. Id.

An August 2001 treatment report from the Ascension Pulmonary 
Clinic does not reflect treatment for rhinitis.  An August 
2005 treatment report from Dr. B.N. notes that the veteran 
had sinus congestion and drainage.  During an August 2005 
travel Board hearing, the veteran reported that he used air 
filters and humidifiers in his home to help with his 
breathing difficulties.  He reported using an inhaler and 
reported having four respiratory infections in the last 
couple of years.   

At the time of a June 2003 VA examination, the veteran had no 
difficulty breathing through his nose.  He complained of a 
thick postnasal discharge intermittently which "aggravate[d] 
his bronchial tubes."  He had no speech impairment and had 
no surgery for his nose.  He had attacks of sneezing and had 
been treated with Allegra and had used nasal steroids in the 
past for allergy.  The VA examiner noted that the veteran had 
a history of chronic obstructive pulmonary disease (COPD) 
related to a 40 year smoking history.  He had quit nine years 
prior.  The veteran had installed air filters in his house 
which had improved his sinus and pulmonary symptoms to a good 
degree.  He indicated that his breathing and his nose were 
better since being placed on his current medication.  The 
veteran's medications included Allegra, beclomethasone, 
ipratropium bromide, and albuterol inhalers for COPD.  
Examination of the veteran's nose revealed a low spur to the 
left of his septum which was non-obstructing.  His turbinates 
were of appropriate size.  There was no discharge or crust.  
The sinuses were nontender.  The oral cavity was without 
lesions.  The examiner stated that the veteran's disease 
primarily originated in the nose and that he had rhinitis for 
which he was service connected.    

The Board finds that the objective medical evidence does not 
reflect rhinitis with greater than 50-percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side to warrant a 10 percent evaluation under Diagnostic 
Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  Although the veteran complained of intermittent 
postnasal discharge during the June 2003 VA examination, 
physical examination did not reflect any obstruction in the 
nasal passages; turbinates were of appropriate size, there 
was no discharge or crusting, and the veteran had no 
difficulty breathing at the time of the examination.  
Examination did reflect a low spur to the left of his septum; 
however, this was shown to non-obstructing.  Thus, a 10 
percent evaluation is not warranted for vasomotor rhinitis 
without evidence of obstruction in the nasal passages.  The 
veteran is not shown to have nasal polyps to warrant a higher 
30 percent evaluation under Diagnostic Code 6522.  Id. 

2.  Asthma

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran submitted an initial claim for service connection 
for asthma due to his service-connected rhinitis.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a) (2006).  The Board 
notes that VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, effective on October 
10, 2006.  The intent was to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the CAVC decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records, to include an August 1954 enlistment 
examination, a March 1957 separation and reenlistment 
examination, and an April 1962 separation examination, 
contain no complaints, diagnoses, or treatment for any 
asthma-related problems.  

The medical evidence of record does not reflect a current 
diagnosis of asthma.  (See VA treatment Records, 1987, 1994 
and 1995; Borden Chemical Medical Examinations, April 1976 to 
September 1978; Ascension Pulmonary Clinic Records, August 
2001; Treatment Records from Dr. B.N., August 2005.)   
Treatment records from the Ascension Pulmonary Clinic in 
August 2001 and from Dr. B.N. in August 2005 reflect a 
current diagnosis of emphysema, but do not indicate any 
diagnosis of asthma.  

A June 2003 VA examination included a review of the claims 
file.  It was noted that the veteran was service connected 
for rhinitis.  The veteran denied specific injury to the nose 
while in service.  He had no difficulty breathing through his 
nose.  He had attacks of sneezing and had been treated with 
Allegra and had used nasal steroids in the past for allergy.  
The veteran had a history of COPD related to a 40 year 
smoking history.  The veteran did not have any bronchiolar 
asthmatic complains while in service.  The examiner stated 
that he did not start developing problems until recently.  
The examiner noted that the veteran used albuterol inhalers 
for COPD.  The examiner stated that having reviewed the 
records, she could find no history of asthma per se.  The 
veteran stated that he had what he called asthma attacks on 
two occasions and two occasions only.  One was two years 
prior and the other was eight months prior.  They were 
resolved with sitting and resting, and with his albuterol 
inhaler.  During physical examination, the examiner stated 
that it appeared that the veteran's disease primarily 
originated in the nose, and he had rhinitis for which he was 
service-connected.  The examiner again stated that the 
veteran had a history of COPD, likely secondary to tobacco 
use.  She did not see a substantiated diagnosis of asthma in 
the medical record.  With respect to the veteran's two 
reported episodes, the examiner stated that it was well known 
that allergic disease could aggravate or exacerbate symptoms 
of asthma, but it is unlikely that his allergic disease 
caused his COPD with which he was diagnosed.  The examiner 
concluded that it appeared that the veteran's pulmonary 
symptoms developed after his discharge from service, his COPD 
was not caused by his nasal disease or rhinitis, and there 
was no diagnosis of asthma in the medical record. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, although the veteran has claimed that he 
has asthma due to service-connected rhinitis; medical 
evidence of record does not reflect a current diagnosis of 
asthma.  Further, the record contains no competent medical 
evidence relating asthma to a disease, injury or event in 
service.  As such, the Board finds that service connection 
for asthma is not warranted.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected 
vasomotor rhinitis.  

The veteran does not have a current diagnosis of asthma, the 
record provides no competent evidence showing that asthma was 
incurred or aggravated in service, nor does the veteran have 
asthma related to a service-connected disability.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has asthma etiologically 
related to active service.  

The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

A compensable evaluation for vasomotor rhinitis is denied.

Service connection for asthma is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


